Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments
Per Applicant’s request, Claims 1-3, 5, 11, 13, 19, and 21-22 are amended. Claims 1-28 are pending and have been considered.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2021 has been entered.
 
Interview Requests
Applicant submitted an Automated Interview Request on 01/25/2022. Examiner requested Applicant to send an agenda before scheduling the interview, but Applicant did not supply the agenda so the interview was not conducted. Applicant submitted a second Automated Interview Request on 05/06/2022. Examiner denied the interview request because it was too late after the Request for Continued Examination filed 12/15/2021, and would put an undue burden on Examiner for completing the current office action before the deadline.

Drawings
The drawings were received on 11/18/2021.  These drawings are acceptable and have been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rastegari et al. (“XNOR-Net: ImageNet Classification Using Binary Convolutional Neural Networks”, see NPL doc. 20 in IDS filed 12/04/2018) in view of Krizhevsky et al. (“ImageNet Classification with Deep Convolutional Neural Networks”).

Regarding CLAIM 1, Rastegari teaches: A method, comprising: applying, in a first convolutional layer of a neural network, two-valued weights of the first convolutional layer to an input signal received via a first input of the first convolutional layer to produce a first output signal; (Rastegari teaches adopting AlexNet as a base architecture for binarization (P. 11, § 4.2, lines 9-10). Rastegari 
teaches using AlexNet, which is a CNN architecture with 5 convolutional layers and two fully connected layers, coupled with batch normalization layers (End of p. 11, “AlexNet”). 
On p. 2, paragraphs 2-3, and on p. 9, “Training XNOR-Networks”, Rastegari discloses Binary-Weight-Networks and XNOR-Networks in which the weights are binary. The BRI of “two-valued weights” includes binary weights. According to p. 9, “Training XNOR-Networks” and the block of XNOR-Net in Fig. 3, the 5-convolution layer network is comprised of at least 5 XNOR-Net blocks. The first convolutional layer of a neural network, as claimed, is taught by the BinConv layer of a first block which Examiner has named Conv block 1, as shown below, which applies a convolution to the input signal to produce an output. Binary convolution is also taught by p. 9, second full paragraph, lines 2-3 and p. 8, “Binary Convolution”. The input signal is taught by on p. 7, Algorithm 1, line 1: “A minibatch of inputs”.)

    PNG
    media_image1.png
    261
    671
    media_image1.png
    Greyscale

applying, in a first two-valued function layer of the neural network wherein a second input of the first two-valued function layer receives the first output signal from a first output of the first convolutional layer, a two-valued function of the first two-valued function layer to the first output signal from the first convolutional layer to produce a second output signal; (Binary activation is taught by p. 9, second full paragraph, lines 1-2. A first two-valued function layer is the BinActiv layer in a second XNOR-Net block which Examiner has named Conv Block 2 in the annotations above. The output from BinConv within Conv Block 1 propagates to BinActiv within Conv Block 2, which applies an activation function and produces an output.)
applying, in a second convolutional layer of the neural network wherein a third input of the second convolutional layer receives the second output signal from a second output of the first two-valued function layer, weights of the second convolutional layer to the second output signal to produce a third output signal; (A second convolutional layer is the BinConv layer in Conv Block 2. The output from BinActiv within Conv Block 1 propagates to BinConv layer within Conv Block 2, which applies a convolution and produces an output. Binary convolution is taught by p. 9, second full paragraph, lines 2-3 and p. 8, “Binary Convolution”.)
applying, in a fully-connected layer of the neural network wherein a fourth input of the fully-connected layer receives the third output signal from a third output of the second convolutional layer, two-valued weights of the fully connected layer to the third output signal to produce a fourth output signal; (Footnote 1 on p. 2 says that “fully connected layers can be implemented by convolution, therefore, in the rest of the paper, we refer to them also as convolutional layers”. A fully-connected layer is a BinConv layer in a third XNOR-Net block (FC Block 1) implementing a fully-connected layer. The output from BinConv within Conv Block 2 propagates to the BinConv within FC Block 1, which performs an operation on it and produces an output.)
applying, in a second two-valued function layer of the neural network wherein a fifth input of the second two-value function layer receives the fourth output signal from a fourth output of the fully-connected layer, a two-valued function of the second two-valued function layer to the fourth output signal to produce a fifth output signal; and (A second two-valued function layer is a BinConv layer of a fourth XNOR-Net Block (FC Block 2) implementing a fully-connected layer. The output from BinConv within FC Block 1 propagates to the input of BinConv within FC Block 2, which performs an operation on it and produces an output. Also see footnote 1 on p. 2)
classifying, using a classifier of the neural network wherein a sixth input of the classifier receives the fifth output signal from a fifth output of the second two-valued function layer, the input signal based on the fifth output signal from the second two-valued function layer. (P. 10, lines 1-3 and p. 12, lines 1-2 teach classification. A fifth output signal is the output from BinConv within FC Block 2.)
Rastegari teaches using AlexNet at the bottom of p. 11, § 4.2. However, Rastegari does not explicitly teach: classifying, using a classifier of the neural network wherein a sixth input of the classifier receives the fifth output signal from a fifth output of the second two-valued function layer, the input signal based on the fifth output signal from the second two-valued function layer.
	But Krizhevsky teaches: classifying, using a classifier of the neural network wherein a sixth input of the classifier receives the fifth output signal from a fifth output of the second two-valued function layer, the input signal based on the fifth output signal from the second two-valued function layer. (P. 4, § 3.5, lines 3-4 teach a 1000-way softmax classifier coupled to the last fully-connected layer of the CNN. P. 4, last 2 lines teach an image is input at the start of the CNN. The network is further dislosed in the last paragraph on p. 4 and by Fig. 2 and its caption.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used Krizhevsky’s 1000-way softmax classifier at the end of Rastegari’s network to classify Rastegari’s input signal. A motivation for the combination is that Krizhevsky shows its classifier is connected to the last hidden layer of the convolutional neural network, which produces a distribution over all the class labels for the input signal. (Krizhevsky, P. 4, § 3.5, lines 3-4)

	Regarding CLAIM 2, the combination of Rastegari and Krizhevsky teaches: The method of claim 1, comprising: 
Rastegari teaches: applying, using a normalization layer of the neural network wherein the normalization layer is coupled between the first convolutional layer and the first two-valued function layer, normalization to the first output signal of the first convolutional layer. (Batch normalization is taught by p. 9, line 4 and by the last 4 lines of the first paragraph. A normalization layer is BNorm within Conv Block 2. The output from BinConv within Conv Block 1 propagates to BNorm within Conv Block 2, which applies normalization and produces an output.)

	Regarding CLAIM 3, the combination of Rastegari and Krizhevsky teaches: The method of claim 1, comprising: 
Rastegari teaches: applying, using a normalization layer of the neural network wherein the normalization layer is coupled between the fully-connected layer and the second two-valued function layer, normalization to the fourth output signal of the fully-connected layer. (Batch normalization is taught by p. 9, line 4 and by the last 4 lines of the first paragraph. A normalization layer is BNorm within FC Block 2. The output from BinConv within FC Block 1 propagates to BinConv within FC Block 2, which applies normalization and produces an output.)

Regarding CLAIM 4, the combination of Rastegari and Krizhevsky teaches: The method of claim 1, comprising: 
Rastegari teaches: wherein the applying two-valued weights in the first convolutional layer comprises applying a set of filters to the input signal, generating respective filtered output signals. (P. 5, § 3, lines 3-5 teaches a layer has k filters.)

Regarding CLAIM 5, the combination of Rastegari and Krizhevsky teaches: The method of claim 1, 
Rastegari teaches: wherein the applying weights in the second convolutional layer comprises applying a set of filters to the second output signal from the first two-valued function layer and (P. 5, § 3, lines 3-5 teaches a layer has k filters.)
the method comprises, in the second convolutional layer, adding together outputs from the filters in the set of filters, generating respective single values. (This limitation is interpreted as the bitcount step of the convolution operations, taught in Fig. 1, bottom row on p. 2, which is performed on the outputs from the first convolution layer.)

Regarding CLAIM 6, the combination of Rastegari and Krizhevsky teaches: The method of claim 1, comprising: 
Rastegari teaches: applying, using a max pooling layer coupled between the second convolutional layer and the fully-connected layer, max pooling to the third output signal of the second convolutional layer. (Max pooling is taught by p. 9, lines 5-9. The output from BinConv within Conv Block 2 propagates to Pool within Conv Block 2, which applies max pooling and produces an output.)

Regarding CLAIM 7, the combination of Rastegari and Krizhevsky teaches: The method of claim 1, 
Rastegari teaches: wherein the classifying comprises applying softmax classification. (P. 12, lines 1-2)
Krizhevsky also teaches softmax classification at P. 4, § 3.5, lines 3-4.

Regarding CLAIM 12, the combination of Rastegari and Krizhevsky teaches: The method of claim 1 
Rastegari teaches: wherein the weights of the second convolutional layer are two-valued weights. (P. 2, ¶ 3, lines 1-4. The BRI of “two-valued weights” includes binary weights.) 

	Regarding CLAIM 13, Rastegari teaches: A computing device, comprising: (P. 10, § 4.1, ¶ 2, line 6 teaches “CPU implementation)
a first convolutional layer of neural network circuitry having a first input and a first output, which, in operation, applies two-valued weights of the first convolutional layer to produce a first output signal; (“Neural network circuitry” is taught by “CPU implementation on p. 10, § 4.1, ¶ 2, line 6. Rastegari teaches using AlexNet, which is a CNN architecture with 5 convolutional layers and two fully connected layers, coupled with batch normalization layers (end p. 11). On p. 2, paragraphs 2-3, Rastegari discloses Binary-Weight-Networks and XNOR-Networks in which the weights are binary. The BRI of “two-valued weights” includes binary weights. According to p. 4, “Designing compact layers” and p. 9, “Training XNOR-Networks”, and the block of XNOR-Net in Fig. 3, the 5-convolution layer network is comprised of at least 5 XNOR-Net blocks. The first convolutional layer of a neural network, as claimed, is taught by the BinConv layer of a first block which Examiner has named Conv block 1, as shown below, which applies a convolution to the input signal to produce an output. Binary convolution is also taught by p. 9, second full paragraph, lines 2-3 and p. 8, “Binary Convolution”. The input is taught by on p. 7, Algorithm 1, line 1: “A minibatch of inputs”.)

    PNG
    media_image1.png
    261
    671
    media_image1.png
    Greyscale

	a first two-valued function layer of the neural network circuitry having a second input and a second output – the second input configured to receive the first output signal from the first output of the first convolutional layer, wherein the first two-valued function layer, in operation, applies a two-valued function of the first two-valued function layer to the first output signal to produce a second output signal; (Binary activation is taught by p. 9, second full paragraph, lines 1-2. A first two-valued function layer is the BinActiv layer in a second XNOR-Net block which Examiner has named Conv Block 2 in the annotations above. The output from BinConv within Conv Block 1 propagates to BinActiv within Conv Block 2, which applies an activation function and produces an output.)
a second convolutional layer of the neural network circuitry having a third input and a third output – the third input configured to receive the second output signal from the second output of the first two-valued functional layer, wherein the second convolutional layer in operation, applies weights of the second convolutional layer to the second output signal to produce a third output signal; (A second convolutional layer is the BinConv layer in Conv Block 2. The output from BinActiv within Conv Block 1 propagates to BinConv layer within Conv Block 2, which applies a convolution and produces an output. Binary convolution is taught by p. 9, second full paragraph, lines 2-3 and p. 8, “Binary Convolution”.)
a fully-connected layer of the neural network circuitry having a fourth input and a fourth output – the fourth input configured to receive the third output signal from the third output of the second convolutional layer, wherein the fully connected layer, in operation, applies two-valued weights of the fully connected layer to the third output signal to produce a fourth output signal; (Footnote 1 on p. 2 says that “fully connected layers can be implemented by convolution, therefore, in the rest of the paper, we refer to them also as convolutional layers”. A fully-connected layer is a BinConv layer in a third XNOR-Net block (FC Block 1) implementing a fully-connected layer. The output from BinConv within Conv Block 2 propagates to the BinConv within FC Block 1, which performs an operation on it and produces an output.)
a second two-valued function layer of the neural network circuitry having a fifth input and a fifth output – the fifth input configured to receive the fourth output signal from the fourth output of the fully connected layer, wherein the second two-valued function layer, in operation, applies a two-valued function of the second two-valued function layer to the fourth output signal to produce a fifth output signal; and (A second two-valued function layer is a BinConv layer of a fourth XNOR-Net Block (FC Block 2) implementing a fully-connected layer. The output from BinConv within FC Block 1 propagates to the input of BinConv within FC Block 2, which performs an operation on it and produces an output. Also see footnote 1 on p. 2)
a classifier of the neural network circuitry having a sixth input configured to receive the fifth output signal from the fifth output of the second two-valued function layer, wherein the classifier, in operation, classifies an input signal to the first input of the first convolutional layer based on the fifth output signal of the second two-valued function layer. (P. 10, lines 1-3 and p. 12, lines 1-2 teach classification. A fifth output signal is the output from BinConv within FC Block 2.)
	However, Rastegari does not explicitly teach: network circuitry having a sixth input configured to receive the fifth output signal from the fifth output 
	But Krizhevsky teaches: network circuitry having a sixth input configured to receive the fifth output signal from the fifth output (P. 4, § 3.5, lines 3-4 teach a 1000-way softmax classifier coupled to the last fully-connected layer of the CNN. P. 4, last 2 lines teach an image is input at the start of the CNN. The network is further dislosed in the last paragraph on p. 4 and by Fig. 2 and its caption.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used Krizhevsky’s 1000-way softmax classifier at the end of Rastegari’s network to classify Rastegari’s input signal. A motivation for the combination is that Krizhevsky shows its classifier is connected to the last hidden layer of the convolutional neural network, which produces a distribution over all the class labels for the input signal. (Krizhevsky, P. 4, § 3.5, lines 3-4)

	Regarding CLAIM 14, the combination of Rastegari and Krizhevsky teaches: The computing device of claim 13, comprising: 
Rastegari teaches: a normalization layer of the neural network circuitry coupled between the first convolutional layer and the first two-valued function layer, wherein the normalization layer, in operation, normalizes the first output signal of the first convolutional layer. (Batch normalization is taught by p. 9, line 4 and by the last 4 lines of the first paragraph. A normalization layer is BNorm within Conv Block 2. The output from BinConv within Conv Block 1 propagates to BNorm within Conv Block 2, which applies normalization and produces an output.)

Regarding CLAIM 15, the combination of Rastegari and Krizhevsky teaches: The computing device of claim 14, comprising: 
Rastegari teaches: a second normalization layer of the neural network circuitry coupled between the fully-connected layer and the second two-valued function layer, wherein the second normalization layer, in operation, normalizes the fourth output signal of the fully-connected layer. (Batch normalization is taught by p. 9, line 4 and by the last 4 lines of the first paragraph. A second normalization layer is BNorm within FC Block 2. The output from BinConv within FC Block 1 propagates to BinConv within FC Block 2, which applies normalization and produces an output.)

Regarding CLAIM 16, the combination of Rastegari and Krizhevsky teaches: The computing device of claim 13 
Rastegari teaches: wherein the first convolutional layer comprises a set of filters, which, in operation, generate respective filtered signals. (P. 5, § 3, lines 3-5 teaches a layer has k filters.)

Regarding CLAIM 17, the combination of Rastegari and Krizhevsky teaches: The computing device of claim 13 
Rastegari teaches: wherein the second convolutional layer comprises a set of filters coupled to an adder. (This limitation is interpreted as the bitcount step of the convolution operations, taught in Fig. 1, bottom row on p. 2)

Regarding CLAIM 18, the combination of Rastegari and Krizhevsky teaches: The computing device of claim 13, comprising:
Rastegari teaches: a max pooling layer coupled between the second convolutional layer and the fully-connected layer. (Max pooling is taught by p. 9, lines 5-9. The output from BinConv within Conv Block 2 propagates to Pool within Conv Block 2, which applies max pooling and produces an output.)
Regarding CLAIM 19, Rastegari teaches: A system, comprising: 
an input interface; and (The BRI includes an input to the neural network. The input layer is taught by on p. 7, Algorithm 1, line 1: “A minibatch of inputs”.)
digital signal processing circuitry, coupled to the input interface, wherein the digital signal processing circuitry, in operation, implements a neural network comprising: (The BRI of digital signal processing circuitry includes a computer. P. 10, § 4.1, ¶ 2, line 6 teaches “CPU implementation)
a first convolutional layer which, in operation, applies two-valued weights to an input signal received via the input interface to produce a first output; (Rastegari teaches using AlexNet, which is a CNN architecture with 5 convolutional layers and two fully connected layers, coupled with batch normalization layers (end p. 11). On p. 2, paragraphs 2-3, Rastegari discloses Binary-Weight-Networks and XNOR-Networks in which the weights are binary. The BRI of “two-valued weights” includes binary weights. According to p. 4, “Designing compact layers” and p. 9, “Training XNOR-Networks”, and the block of XNOR-Net in Fig. 3, the 5-convolution layer network is comprised of at least 5 XNOR-Net blocks. The first convolutional layer of a neural network, as claimed, is taught by the BinConv layer of a first block which Examiner has named Conv block 1, which applies a convolution to the input signal to produce an output. Binary convolution is also taught by p. 9, second full paragraph, lines 2-3 and p. 8, “Binary Convolution”. The input is taught by on p. 7, Algorithm 1, line 1: “A minibatch of inputs”.)
a first two-valued function layer, which, in operation, applies a first two-valued function to the first output of the first convolutional layer to produce a second output; (Binary activation is taught by p. 9, second full paragraph, lines 1-2. A first two-valued function layer is the BinActiv layer in a second XNOR-Net block which Examiner has named Conv Block 2 in the annotations above. The output from BinConv within Conv Block 1 propagates to BinActiv within Conv Block 2, which applies an activation function and produces an output.)
a second convolutional layer, which, in operation, applies weights to the second output of the first two-valued function layer to produce a third output; (A second convolutional layer is the BinConv layer in Conv Block 2. The output from BinActiv within Conv Block 1 propagates to BinConv layer within Conv Block 2, which applies a convolution and produces an output. Binary convolution is taught by p. 9, second full paragraph, lines 2-3 and p. 8, “Binary Convolution”.)
a fully-connected layer coupled to the second convolutional layer, which, in operation, applies two-valued weights to the third output of the second convolutional layer to produce a fourth output; (Footnote 1 on p. 2 says that “fully connected layers can be implemented by convolution, therefore, in the rest of the paper, we refer to them also as convolutional layers”. A fully-connected layer is a BinConv layer in a third XNOR-Net block (FC Block 1) implementing a fully-connected layer. The output from BinConv within Conv Block 2 propagates to the BinConv within FC Block 1, which performs an operation on it and produces an output.)
a second two-valued function layer, which, in operation, applies a two-valued function to the fourth output of the fully connected layer to produce a fifth output; and (A second two-valued function layer is a BinConv layer of a fourth XNOR-Net Block (FC Block 2) implementing a fully-connected layer. The output from BinConv within FC Block 1 propagates to the input of BinConv within FC Block 2, which performs an operation on it and produces an output. Also see footnote 1 on p. 2)
a classifier, which, in operation, classifies the input signal received via the input interface based on the fifth output of the second two-valued function layer. (P. 10, lines 1-3 and p. 12, lines 1-2 teach classification. A fifth output signal is the output from BinConv within FC Block 2.)
	However, Rastegari does not explicitly teach: a classifier, which, in operation, classifies the input signal received via the input interface based on the fifth output of the second two-valued function layer.
	But Krizhevsky teaches: a classifier, which, in operation, classifies the input signal received via the input interface based on the fifth output of the second two-valued function layer. (P. 4, § 3.5, lines 3-4 teach a 1000-way softmax classifier coupled to the last fully-connected layer of the CNN. P. 4, last 2 lines teach an image is input at the start of the CNN. The network is further dislosed in the last paragraph on p. 4 and by Fig. 2 and its caption.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used Krizhevsky’s 1000-way softmax classifier at the end of Rastegari’s network to classify Rastegari’s input signal. A motivation for the combination is that Krizhevsky shows its classifier is connected to the last hidden layer of the convolutional neural network, which produces a distribution over all the class labels for the input signal. (Krizhevsky, P. 4, § 3.5, lines 3-4)

	Regarding CLAIM 20, the combination of Rastegari and Krizhevsky teaches: The system of claim 19 
Rastegari teaches: wherein the digital signal processing circuitry, in operation: 
normalizes the first output of the first convolutional layer provided to the first two-valued function layer; (Batch normalization is taught by p. 9, line 4 and by the last 4 lines of the first paragraph. A normalization layer is BNorm within Conv Block 2. The output from BinConv within Conv Block 1 propagates to BNorm within Conv Block 2, which applies normalization and produces an output.)
adds components of the third output of the second convolutional layer, generating an input to the fully-connected layer; and (This limitation is interpreted as the bitcount step of the convolution operations, taught in Fig. 1, bottom row on p. 2)
normalizes the fourth output of the fully-connected layer provided to the second two- valued function layer. (Batch normalization is taught by p. 9, line 4 and by the last 4 lines of the first paragraph. A second normalization layer is BNorm within FC Block 2. The output from BinConv within FC Block 1 propagates to BinConv within FC Block 2, which applies normalization and produces an output.)

Claims 8-10, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Rastegari et al. (“XNOR-Net: ImageNet Classification Using Binary Convolutional Neural Networks”, see NPL doc. 20 in IDS filed 12/04/2018) in view of Krizhevsky et al. (“ImageNet Classification with Deep Convolutional Neural Networks”) and Krassnig et al. (“User-friendly System for Recognition of Activities with an Accelerometer”, see PTO-892 filed 05/07/2021).

	Regarding CLAIM 8, the combination of Rastegari and Krizhevsky teaches: The method of claim 1, comprising: 
Rastegari teaches: the first convolution layer (BinConv in Conv Block 1, one of the XNOR Net blocks. See p. 9, second full paragraph, lines 2-3 and p. 8, “Binary Convolution”.)
However, neither Rastegari nor Krizhevsky explicitly teaches: applying pre-neural network processing to an acceleration signal, generating the input signal of the first convolutional layer, the pre-neural network processing including filtering to separate a dynamic acceleration component from a gravity component of the acceleration signal.
	But Krassnig teaches: applying pre-neural network processing to an acceleration signal, (The BRI of this limitation includes filtering before neural network processing. Filtering the input signal is taught by p. 2, col. 2, § II-B, in the last 5 lines of the first paragraph, all of the second paragraph, and the last 6 lines of the third paragraph. This filtering happens before the neural network processing. See p. 4, col. 1, § D, lines 7-12; the corresponding Fig. 3 which shows “Data Preprocessing” before of “Train problem solving unit”; and p. 3 col. 1, first full paragraph starting with “The acceleration signal…”.)
generating the input signal of the first convolutional layer, (P. 5, col 1., lines 1-5 teach a feed-forward neural network, and lines 6-7 teach generating the input vector.)
the pre-neural network processing including filtering to separate a dynamic acceleration component from a gravity component of the acceleration signal. (p. 3 col. 1, first full paragraph (“The acceleration signal…”))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have input an acceleration signal into Rastegari/Krizhevsky’s neural network with a motivation to monitor a persons’ daily activities using an accelerometer in order to reveal their health status, functional ability, effectiveness of rehabilitation, falling risks and other potential clinical data (Krassnig, col. 2, lines 3-15). It would have been obvious to have filtered this acceleration signal by separating acceleration due to gravity and acceleration due to motion, because it is useful to extract the gravity component from the acceleration signal in order to recognize activities with features of the acceleration signal (Krassnig, p. 3, col. 1, first full paragraph, lines 2-4).

Regarding CLAIM 9, the combination of Rastegari, Krizhevsky, and Krassnig teaches: The method of claim 8, 
However, neither Rastegari nor Krizhevsky explicitly teaches: wherein the filtering to separate the dynamic acceleration component from the gravity component comprises one of infinite impulse response filtering or exponential moving averaging.
But Krassnig teaches: wherein the filtering to separate the dynamic acceleration component from the gravity component comprises one of infinite impulse response filtering or exponential moving averaging. (P. 2, col. 2, last paragraph through the rest of § II-B teaches an IIR filter)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used Krassnig’s IIR filter on Rastegari’s input signal. A motivation for the combination is that IIR filters have the advantage that they do not need many filter coefficients, but an infinite long impulse response is possible. (Krassnig p. 3, col. 1, lines  1-3)

Regarding CLAIM 10, the combination of Rastegari, Krizhevsky, and Krassnig teaches: The method of claim 8 
However, neither Rastegari nor Krizhevsky explicitly teaches: wherein the pre-neural network processing includes: applying a gravitational rotation to the filtered acceleration signal.
But Krassnig teaches: wherein the pre-neural network processing includes: applying a gravitational rotation to the filtered acceleration signal. (The BRI of this limitation includes calculating the tilt angle theta                         
                            
                                
                                    θ
                                
                            
                        
                     as taught by p. 3, col. 2, “Tilt angle” bullet point and by equation (4). Fig. 2 shows the tilt angles).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have filtered Rastegari’s input signal in order to separate acceleration due to gravity and acceleration due to motion, as taught by Krassnig, while using Rastegari in an activity recognition scenario such as that of Krassnig. It is useful to extract the gravity component from the acceleration signal in order to recognize activities with features of the acceleration signal (Krassnig, p. 3, col. 1, first full paragraph, lines 2-4), and it would have been obvious to have calculated the azimuthal tilt angle on the filtered acceleration signal, as taught by Krassnig, with a motivation to find the angle of the Z-axis relative to gravity. (Krassnig, p. 3, col 2, “Tilt angle” bullet point)

Regarding CLAIM 21, the combination of Rastegari and Krizhevsky teaches: The system of claim 19, comprising: 
	Rastagari teaches: the input interface (p. 7, Algorithm 1, line 1: “A minibatch of inputs” teaches inputs to the neural network)
	However neither Rastegari nor Krizhevsky explicitly teaches: pre-neural network processing circuitry coupled to the input interface, the pre-neural network processing circuitry including a filter and a gravitational rotator.
	But Krassnig teaches: pre-neural network processing circuitry coupled to the input interface, the pre-neural network processing circuitry including a filter and (Filtering the input signal is taught by p. 2, col. 2, § II-B, in the last 5 lines of the first paragraph, all of the second paragraph, and the last 6 lines of the third paragraph. This filtering happens before the neural network processing. See p. 4, col. 1, § D, lines 7-12; the corresponding Fig. 3 which shows “Data Preprocessing” before of “Train problem solving unit”; and p. 3 col. 1, first full paragraph starting with “The acceleration signal…”. Regarding the “circuitry” limitation, the experimental results starting at p. 6, col. 1, § III are evidence of computer circuitry.)
a gravitational rotator. (The BRI of this limitation includes calculating the tilt angle theta                         
                            
                                
                                    θ
                                
                            
                        
                     as taught by p. 3, col. 2, “Tilt angle” bullet point and by equation (4). Fig. 2 shows the tilt angles).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have filtered Rastegari’s input signal in order to separate acceleration due to gravity and acceleration due to motion, as taught by Krassnig, while using Rastegari in an activity recognition scenario such as that of Krassnig. It is useful to extract the gravity component from the acceleration signal in order to recognize activities with features of the acceleration signal (Krassnig, p. 3, col. 1, first full paragraph, lines 2-4), and it would have been obvious to have calculated the azimuthal tilt angle on the filtered acceleration signal, as taught by Krassnig, with a motivation to find the angle of the Z-axis relative to gravity. (Krassnig, p. 3, col 2, “Tilt angle” bullet point)

	Regarding CLAIM 23, the combination of Rastegari, Krizhevsky, and Krassnig teaches: The system of claim 19, comprising:
	However, neither Rastegari nor Krizhevsky explicitly teaches: an accelerometer.
	But Krassnig teaches: an accelerometer. (P. 1, abstract, line 7) 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have input an acceleration signal into Rastegari/Krizhevsky’s neural network with a motivation to monitor a persons’ daily activities using an accelerometer in order to reveal their health status, functional ability, effectiveness of rehabilitation, falling risks and other potential clinical data (Krassnig, col. 2, lines 3-15).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Rastegari et al. (“XNOR-Net: ImageNet Classification Using Binary Convolutional Neural Networks”, see NPL doc. 20 in IDS filed 12/04/2018) in view of Krizhevsky et al. (“ImageNet Classification with Deep Convolutional Neural Networks”), Cao et al. (“An Integrated Framework for Human Activity Recognition”, see PTO-892 filed 05/07/2021), and Yang et al. (“Deep Convolutional Neural Networks On Multichannel Time Series For Human Activity Recognition”, see PTO-892 filed 05/07/2021).

Regarding CLAIM 11, the combination of Rastegari and Krizhevsky teaches: The method of claim 1, comprising: 
However, neither Rastegari nor Krizhevsky explicitly teaches: applying post-neural network processing to an output of the classifier, the post-neural network processing including at least one of: temporal filtering to remove mis-classification errors; and heuristic filtering.
	But Cao teaches: applying post-neural network processing to an output of the classifier, the post-neural network processing including at least one of: temporal filtering to remove mis-classification errors; and heuristic filtering. (Cao teaches temporal filtering at p. 622, col. 1, § Smoothing and Fusion, lines 3-9. The BRI of “temporal filtering” includes smoothing along the temporal axis, as taught by Cao.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have filtered Rastegari’s classifier outputs with Cao’s temporal smoothing operation. A motivation to enhance the classification performance. (Cao, p. 622, col. 1, § Smoothing and Fusion, lines 4-5)
	Although Rastegari and Krizhevsky teach neural network classifiers, and Cao teaches smoothing of classifications, neither Rastegari, Krizhevsky, nor Cao explicitly teaches: applying post-neural network processing to an output of the classifier
	But Yang teaches: applying post-neural network processing to an output of the classifier (P. 3996, § 3, lines 1-2 discloses a CNN for human activity recognition (HAR). On p. 3998, col. 1, ¶ 2, starting at line 3, Yang discloses using Cao’s smoothing method to postprocess the predicted labels.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the same type of post neural network temporal filtering as Yang’s CNN to Rastegari’s CNN. A motivation for the combination is to enhance classification prediction performance. (Yang p. 3998, col. 1, ¶ 2, lines 3-8)

Claim 22 is rejected under U.S.C. 103 as being unpatentable over Rastegari et al. (“XNOR-Net: ImageNet Classification Using Binary Convolutional Neural Networks”, see NPL doc. 20 in IDS filed 12/04/2018) in view of Krizhevsky et al. (“ImageNet Classification with Deep Convolutional Neural Networks”), Cao et al. (“An Integrated Framework for Human Activity Recognition”, see PTO-892 filed 05/07/2021), Yang et al. (“Deep Convolutional Neural Networks On Multichannel Time Series For Human Activity Recognition”, see PTO-892 filed 05/07/2021), and Zha et al. (US 20180121764 A1, see PTO-890 filed 05/07/2021).

	Regarding CLAIM 22, the combination of Rastegari and Krizhevsky teaches: The system of claim 19, 
However, neither Rastegari nor Krizhevsky explicitly teaches: comprising: post-neural network processing circuitry coupled to the input interface, the post-neural network processing circuitry including a temporal filter and a heuristic filter.
	But Cao teaches: comprising: post-neural network processing circuitry coupled to the input interface, the post-neural network processing circuitry including a temporal filter and a heuristic filter. (Cao teaches temporal filtering at p. 622, col. 1, § Smoothing and Fusion, lines 3-9. The BRI of “temporal filter” includes smoothing along the temporal axis, as taught by Cao.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have filtered Rastegari’s classifier outputs with Cao’s temporal smoothing operation. A motivation to enhance the classification performance. (Cao, p. 622, col. 1, § Smoothing and Fusion, lines 4-5)
	However, neither Rastegari, Krizhevsky, nor Cao explicitly teaches: comprising: post-neural network processing circuitry coupled to the input interface, the post-neural network processing circuitry including a temporal filter and a heuristic filter.
But Yang teaches: post-neural network (P. 3996, § 3, lines 1-2 discloses a CNN for human activity recognition (HAR). On p. 3998, col. 1, ¶ 2, starting at line 3, Yang discloses using Cao’s smoothing method to postprocess the predicted labels.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the same type of post neural network temporal filtering as Yang’s CNN to Rastegari’s CNN. A motivation for the combination is to enhance classification prediction performance. (Yang p. 3998, col. 1, ¶ 2, lines 3-8)
However, neither Rastegari, Krizhevsky, Cao, nor Yang explicitly teaches: and a heuristic filter.
	But Zha teaches: and a heuristic filter. (¶ [0030], lines 9-11)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied a heuristic filter after Rastegari/Krizhevsky’s classifier. A motivation for the combination is to discard empty results. (Zha, ¶ [0030], lines 9-11)

	Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Rastegari et al. (“XNOR-Net: ImageNet Classification Using Binary Convolutional Neural Networks”, see NPL doc. 20 in IDS filed 12/04/2018) in view of Krizhevsky et al. (“ImageNet Classification with Deep Convolutional Neural Networks”), Krassnig et al. (“User-friendly System for Recognition of Activities with an Accelerometer”, see PTO-892 filed 05/07/2021) and Ha et al. (“Convolutional Neural Networks for Human Activity Recognition using Multiple Accelerometer and Gyroscope Sensors”, see PTO-892 filed 05/07/2021)
	
	Regarding CLAIM 24, the combination of Rastegari, Krizhevsky and Krassnig teaches: The system of claim 23,
	However, neither Rastegari, Krizhevsky nor Krassnig explicitly teaches: comprising: a gyroscope.
	But Ha teaches: comprising: a gyroscope. (Abstract, lines 1-3; P. 383, Fig. 2 caption, lines 1-2 teach an input layer to a CNN reads gyroscope signals.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have processed Ha’s gyroscope signal using Rastegari’s CNN, which takes as input Krassnig’s accelerometer signal. A motivation for the combination is that it is desirable to consider spatial dependency among multiple sensors or across axes of accelerometers or gyroscopes, as well as local dependency along the temporal dimension. (Ha, p. 381, col. 2, ¶ 2, lines 7-10)

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Rastegari et al. (“XNOR-Net: ImageNet Classification Using Binary Convolutional Neural Networks”, see NPL doc. 20 in IDS filed 12/04/2018) in view of Krizhevsky et al. (“ImageNet Classification with Deep Convolutional Neural Networks”), Krassnig et al. (“User-friendly System for Recognition of Activities with an Accelerometer”, see PTO-892 filed 05/07/2021), and Freescale Semiconductors, Inc. (“MMA7260QT Rev. 5”, see PTO-892 filed 05/07/202), hereinafter “Freescale.”

	Regarding CLAIM 25, the combination of Rastegari, Krizhevsky and Krassnig teaches: The system of claim 23, 
However, neither Rastegari, Krizhevsky nor Krassnig explicitly teaches: comprising a chip including the digital signal processing circuitry and the accelerometer.
	But Freescale teaches: comprising a chip including the digital signal processing circuitry and the accelerometer. (The MMA72600T is an accelerometer chip; see p. 1, first paragraph, line 1. Accelerometer circuitry is disclosed in p. 4, col. 1, last paragraph, lines 1-3. The pins Xout, Yout, Zout are part of the digital signal processing circuitry; see p. 2, Fig. 2, right side and p. 5, Table 4, last rows.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to have used the MMA72600QT chip as Krassnig’s accelerometer with a motivation to perform human activity recognition. (Krassnig, Abstract)


Claims 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Rastegari et al. (“XNOR-Net: ImageNet Classification Using Binary Convolutional Neural Networks”, see NPL doc. 20 in IDS filed 12/04/2018) in view of Farrhadi (US 10311342 B1).

	Regarding CLAIM 26, Rastegari teaches: implement a neural network, the neural network comprising: a first convolutional layer which, in operation, applies two-valued weights to an input signal; (Rastegari teaches using AlexNet, which is a CNN architecture with 5 convolutional layers and two fully connected layers, coupled with batch normalization layers (end p. 11). On p. 2, paragraphs 2-3, Rastegari discloses Binary-Weight-Networks and XNOR-Networks in which the weights are binary. The BRI of “two-valued weights” includes binary weights. According to p. 4, “Designing compact layers” and p. 9, “Training XNOR-Networks”, and the block of XNOR-Net in Fig. 3, the 5-convolution layer network is comprised of at least 5 XNOR-Net blocks. The first convolutional layer of a neural network, as claimed, is taught by the BinConv layer of a first block which Examiner has named Conv block 1, as shown below, which applies a convolution to the input signal to produce an output. Binary convolution is also taught by p. 9, second full paragraph, lines 2-3 and p. 8, “Binary Convolution”. The input signal is taught by on p. 7, Algorithm 1, line 1: “A minibatch of inputs”.)

    PNG
    media_image1.png
    261
    671
    media_image1.png
    Greyscale

a first two-valued function layer coupled at a first input to a first output of the first convolutional layer, and which, in operation, applies a first two-valued function; (Binary activation is taught by p. 9, second full paragraph, lines 1-2. A first two-valued function layer is the BinActiv layer in a second XNOR-Net block which Examiner has named Conv Block 2 in the annotations above. The output from BinConv within Conv Block 1 propagates to BinActiv within Conv Block 2, which applies an activation function and produces an output.)
a second convolutional layer coupled at a second input to a second output of the first two- valued function layer, and which, in operation, applies weights; (A second convolutional layer is the BinConv layer in Conv Block 2. The output from BinActiv within Conv Block 1 propagates to BinConv layer within Conv Block 2, which applies a convolution and produces an output. Binary convolution is taught by p. 9, second full paragraph, lines 2-3 and p. 8, “Binary Convolution”.)
a fully-connected layer coupled at a third input to a third output of the second convolutional layer, and which, in operation, applies two-valued weights; (Footnote 1 on p. 2 says that “fully connected layers can be implemented by convolution, therefore, in the rest of the paper, we refer to them also as convolutional layers”. A fully-connected layer is a BinConv layer in a third XNOR-Net block (FC Block 1) implementing a fully-connected layer. The output from BinConv within Conv Block 2 propagates to the BinConv within FC Block 1, which performs an operation on it and produces an output.)
a second two-valued function layer coupled at a fourth input to a fourth output of the fully connected layer, and which, in operation, applies a two-valued function; and (A second two-valued function layer is a BinConv layer of a fourth XNOR-Net Block (FC Block 2) implementing a fully-connected layer. The output from BinConv within FC Block 1 propagates to the input of BinConv within FC Block 2, which performs an operation on it and produces an output. Also see footnote 1 on p. 2)
a classifier coupled at a fifth input to a fifth output of the second two-valued function layer, and which, in operation, classifies the input signal based on an output of the second two-valued function layer. (P. 10, lines 1-3 and p. 12, lines 1-2 teach classification. A fifth output signal is the output from BinConv within FC Block 2.)
	However, Rastegari does not explicitly teach: A non-transitory computer-readable medium having contents which configure digital signal processing circuity to implement a neural network
a classifier coupled at a fifth input to a fifth output of the second two-valued function layer, and which, in operation, classifies the input signal based on an output of the second two-valued function layer.	
But Farrhadi teaches: A non-transitory computer-readable medium having contents which configure digital signal processing circuity to implement a neural network (C. 17, L. 2-7; C. 17, L. 66 to C. 18 , L. 6)
a classifier coupled at a fifth input to a fifth output of the second two-valued function layer, and which, in operation, classifies the input signal based on an output of the second two-valued function layer. (C. 2, L. 15-19 and Fig. 1(a), Output 108 teaches a 43 neuron classifier coupled to the last hidden layer of the CNN 100)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have coupled Rastegari’s classifier to the last hidden layer as taught by Farrhadi. A motivation for the combination is that Farrhadi shows its classifier is connected to the last hidden layer of the convolutional neural network, which classifies the input signal into one or more of 43 classes corresponding to the 43 neurons in Fig. 1(a). (C. 2, L. 15-19 and Fig. 1(a))

	Regarding CLAIM 27, the combination of Rastegari and Farhadi teaches: The non-transitory computer-readable medium of claim 26 
However, Rastegari does not explicitly teach: wherein the contents comprises instructions executed by the digital signal processing circuitry.
	But Farhadi teaches: wherein the contents comprises instructions executed by the digital signal processing circuitry. (C. 17, L. 2-7; C. 17, L. 66 to C. 18 , L. 6)

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Rastegari et al. (“XNOR-Net: ImageNet Classification Using Binary Convolutional Neural Networks”, see NPL doc. 20 in IDS filed 12/04/2018) in view of Farhadi et al. (US 10311342 B1) and Krassnig et al. (“User-friendly System for Recognition of Activities with an Accelerometer”, see PTO-892 filed 05/07/2021).

Regarding CLAIM 28, the combination of Rastegari and Farhadi teaches: The non-transitory computer-readable medium of claim 27 
However, Rastegari does not explicitly teach: wherein the instructions, when executed by the digital signal processing circuitry, cause the digital signal processing circuitry to filter the input signal provided to the first convolutional layer.
But Farhadi teaches: wherein the instructions, when executed by the digital signal processing circuitry, cause the digital signal processing circuitry to filter the input signal provided to the first convolutional layer. (C. 17, L. 2-7; C. 17, L. 66 to C. 18 , L. 6)
	However, neither Rastegari nor Farhadi explicitly teaches: cause the digital signal processing circuitry to filter the input signal provided to the first convolutional layer. 
But Krassnig teaches: cause the digital signal processing circuitry to filter the input signal provided to the first convolutional layer.
(The BRI of this limitation includes filtering before neural network processing. Filtering the input signal is taught by p. 2, col. 2, § II-B, in the last 5 lines of the first paragraph, all of the second paragraph, and the last 6 lines of the third paragraph. This filtering happens before the neural network processing. See p. 4, col. 1, § D, lines 7-12; the corresponding Fig. 3 which shows “Data Preprocessing” before of “Train problem solving unit”; and p. 3 col. 1, first full paragraph starting with “The acceleration signal…”.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have input an acceleration signal into Rastegari/ Farhadi’s neural network with a motivation to monitor a persons’ daily activities using an accelerometer in order to reveal their health status, functional ability, effectiveness of rehabilitation, falling risks and other potential clinical data (Krassnig, col. 2, lines 3-15). It would have been obvious to have filtered this acceleration signal by separating acceleration due to gravity and acceleration due to motion, because it is useful to extract the gravity component from the acceleration signal in order to recognize activities with features of the acceleration signal (Krassnig, p. 3, col. 1, first full paragraph, lines 2-4).

Response to Arguments
	Examiner herein responds to Applicant’s remarks, claims, and drawings filed 11/18/2021 and the Advisory Action filed 11/30/2021. 

Objections to the Claims: The objections to claims 5 and 19 are withdrawn due to the claim amendments.

Objections to the Drawings: The objections to the drawings are withdrawn due to the replacement drawings for Figs. 1 and 2.

Claim Rejections Under 35 U.S.C. 112: The rejections of claims 1-12 and 19-25 under 35 U.S.C. 112(b) are withdrawn due to the claim amendments.

Claim Rejections Under 35 U.S.C. 101: Applicant’s arguments with respect to the rejections of claims 1-28 have been fully considered and are persuasive.  The rejections of claims 1-28 has been withdrawn. 

Claim Rejections Under 35 U.S.C. 102 and 103: Applicant's arguments, specifically those in the last paragraph on page 12 and the next paragraph on page 13, have been fully considered but they are not persuasive. 
Applicant is arguing for a narrower interpretation than the claim requires. Under the BRI of claim 1, lines 5-9, the limitation “the first output signal from the first convolution layer” is merely a label describing the first output signal or any signal that results from performing operations on the first output signal. The cited prior art Rastegari teaches that such signal propagation works. 
Claims 2, 3, and 6 contradict Applicant’s own arguments. Claim 2 recites “applying… normalization to the first output signal of the first convolutional layer.” Since claim 2 incorporates the limitations of claim 1, this means “the first output signal from the first output of the first convolutional layer” (claim 1, line 8) must be output from the normalization layer. Similar arguments apply for claims 3 and 6 which also incorporate the limitations of claim 1.
	Regarding Applicant’s arguments in lines 2-3 from the bottom of p. 12 of the remarks, Examiner does not understand what Applicant means by “the original signal”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Asher H. Jablon whose telephone number is (571)270-7648. The examiner can normally be reached Monday - Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on (571)270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.H.J./Examiner, Art Unit 2127                                                                                                                                                                                                        
/NICHOLAS KLICOS/Primary Examiner, Art Unit 2145